


Exhibit 10.22a


THE ST. JOE COMPANY
2015 PERFORMANCE AND EQUITY INCENTIVE PLAN


1.     Establishment, Effective Date and Term. The St. Joe Company, a Florida
corporation (the “Company”), hereby establishes the “The St. Joe Company 2015
Performance and Equity Incentive Plan” (the “Plan”). Subject to ratification
within twelve (12) months by an affirmative vote of a majority of the Company’s
shareholders, either in person or by proxy, present and entitled to vote at the
Annual Meeting, the effective date of the Plan shall be June 30, 2015 (the
“Effective Date). Unless earlier terminated pursuant to Section 25 hereof, the
Plan shall terminate on the tenth anniversary of the Effective Date.


2.     Purpose. The purpose of the Plan is to promote the interests of the
Company, its Subsidiaries and its shareholders by (i) attracting and retaining
officers, employees and directors of, and consultants to, the Company and its
Subsidiaries and Affiliates; (ii) motivating such individuals by means of
performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its shareholders. With respect to any awards
granted under the Plan that are intended to comply with the requirements of
“performance-based compensation” under Section 162(m) of the Code, the Plan
shall be interpreted in a manner consistent with such requirements.


3.     Definitions.
 
Whenever used in the Plan, the following terms shall have the meanings set forth
below:


“Affiliate” means any entity that is directly or indirectly controlled by the
Company or any entity in which the Company has a significant ownership interest
as determined by the Committee provided that the entity is one with respect to
which the Common Stock will qualify as “service recipient stock” under Code
Section 409A.


“Applicable Laws” shall mean the requirements relating to the administration of
stock option plans under U.S. federal and state laws, any stock exchange or
quotation system on which the Company has listed or submitted for quotation the
Common Stock to the extent provided under the terms of the Company’s agreement
with such exchange or quotation system and, with respect to Awards subject to
the laws of any foreign jurisdiction where Awards are, or will be, granted under
the Plan, the laws of such jurisdiction.


“Appreciation Date” shall mean the date designated by a holder of Stock
Appreciation Rights for measurement of the appreciation in the value of rights
awarded to him, which date shall be the date notice of such designation is
received by the Committee, or its designee.


“Award” shall mean any Option, Restricted Stock Award, Restricted Stock Unit,
Stock Appreciation Right, Stock Bonus, Performance Award, Other Stock-Based
Award or other award granted under the Plan, whether singly, in combination or
in tandem, to a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish or which
are required by applicable legal requirements.


“Award Agreement” shall mean an agreement, contract or other instrument or
document evidencing the terms and conditions of an individual Award, which may
be in written or electronic format, in such form and with such terms as may be
specified by the Committee. Each Award Agreement is subject to the terms and
conditions of the Plan. An Award Agreement may be in the form of either (i) an
agreement to be either executed by both the Participant and the Company or
offered and accepted electronically as the




--------------------------------------------------------------------------------




Committee shall determine or (ii) certificates, notices or similar instruments
as approved by the Committee.


“Beneficial Ownership” (including correlative terms) shall have the meaning
given such term in Rule 13d-3 promulgated under the Exchange Act.


“Board” shall mean the Board of Directors of the Company.


“Cause” shall mean, unless otherwise defined in the applicable Award Agreement,
(i) failure or refusal of the Participant to perform the duties and
responsibilities that the Company requires to be performed by him or her,
(ii) gross negligence or willful misconduct by the Participant in the
performance of his or her duties, (iii) commission by the Participant of an act
of dishonesty affecting the Company, or the commission of an act constituting
common law fraud or a felony, (iv) the Participant’s commission of an act (other
than the good faith exercise of his or her business judgment in the exercise of
his or her responsibilities) resulting in material damages to the Company or
(v) the Participant’s material violation of the Company’s Code of Business
Conduct and Ethics, Insider Trading Policy or other similar policy governing the
ethical behavior of Company employees or directors; provided, however, that if
the Participant and the Company have entered into an employment agreement which
defines “cause” for purposes of such agreement, “cause” shall be defined in
accordance with such agreement. The Committee, in its sole and absolute
discretion, shall determine whether a termination of employment or service is
for Cause.


“Change in Control” shall mean the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:


(i)    any person or related group of persons (other than the Company or a
person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires Beneficial Ownership of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities unless such acquisition is approved by the majority of
the Board members in office immediately preceding such acquisition;
 
(ii)    there is a change in the composition of the Board over a period of
twenty four (24) consecutive months (or less) such that a majority of the Board
members (rounded up to the nearest whole number) ceases to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were (x) still in office at the time such election
or nomination was approved by the Board and (y) not initially (a) appointed or
elected to office as a result of either an actual or threatened election and/or
proxy contest by or on behalf of a Person other than the Board, or
(b) designated by a Person who has entered into an agreement with the Company to
effect a transaction described in (i) above or (iii) or (iv) below;


(iii)    the consummation of a merger or consolidation of the Company with any
other corporation (or other entity), other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than 25% of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control;






--------------------------------------------------------------------------------




(iv)    the consummation of a sale, lease, license or other disposition of all
or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of
which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such sale, lease, license or other disposition; or


(v)    the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.


The term “Change in Control” shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Committee” shall mean the Compensation Committee or any other committee
appointed by the Board to administer the Plan pursuant to Section 5 of the Plan.
However, with respect to grants made to Independent Directors, the Committee
shall mean the Board. In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights of the Committee under this Plan,
except with respect to matters which under Rule 16b-3 of the Exchange Act or
Section 162(m) of the Code or any regulations or rules issued thereunder are
required to be determined in the sole discretion of the Committee.


“Common Stock” shall mean the Common Stock of the Company, no par value.


“Compensation Committee” shall mean the Compensation Committee of the Board,
which shall consist of three or more Independent Directors, each of whom shall
be both a “non-employee director” as defined by Rule 16b-3 of the Exchange Act
and an “outside director” for purposes of Section 162(m) of the Code.


“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of the
Code.


“Disability” shall mean “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code.
 
“Eligible Individual” shall mean any person who is either: (i) an officer
(whether or not a director) or employee of the Company or one of its
Subsidiaries or Affiliates; (ii) a director of the Company or one of its
Subsidiaries; or (iii) an individual consultant or advisor who renders or has
rendered bona fide services to the Company or one of its Subsidiaries or
Affiliates and who is selected to participate in this Plan by the Committee;
provided, however, that a person who is otherwise an Eligible Individual under
clause (iii) above may participate in this Plan only if such participation would
not adversely affect either the Company’s eligibility to use Form S-8 to
register under the Securities Act, the offering and sale of shares issuable
under this Plan by the Company or the Company’s compliance with any other
Applicable Laws.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.






--------------------------------------------------------------------------------




“Fair Market Value” means, as of any date, unless otherwise determined or
provided by the Committee in the circumstances, (i) the closing sales price of a
share of Common Stock as furnished by the New York Stock Exchange (“NYSE”) or
other principal stock exchange on which the Company’s Common Stock is then
listed for the trading date preceding the date in question or (ii) if no sales
of Common Stock were reported by the NYSE or other such exchange on that date,
the closing sales price for a share of Common Stock as furnished by the NYSE or
other such exchange for the next preceding day on which sales of shares of
Common Stock were reported by the NYSE. If the Common Stock is no longer listed
or is no longer actively traded on the NYSE or listed on a principal stock
exchange as of the applicable date, the Fair Market Value of a share of Common
Stock shall be the value as reasonably determined by the Committee for purposes
of the award in the circumstances.
 
“Grant Date” shall mean the date upon which an Award is granted to a Participant
pursuant to this Plan or such later date as specified in advance by the
Committee.


“Incentive Stock Option” shall mean an Option which is an “incentive stock
option” within the meaning of Section 422 of the Code and which is identified as
an Incentive Stock Option in the applicable Award Agreement.


“Independent Director” shall mean a member of the Board who is a “non-employee
director,” as defined in Rule 16b-3 of the Exchange Act.


“Insider Trading Policy” shall mean the Company’s Insider Trading Policy, as may
be amended from time to time.


“Issue Date” shall mean the date established by the Committee on which
certificates representing shares of Common Stock shall be issued by the Company.


“Non-qualified Stock Option” shall mean an Option that is not intended to meet
the requirements of Section 422 of the Code.


“Option” shall mean any stock option granted pursuant to Section 7 of the Plan.


“Other Stock-Based Award” shall mean an Award granted pursuant to Section 13 of
the Plan.


“Participant” shall mean any Eligible Individual with an outstanding Award.


“Performance Award” shall mean any Award granted under Section 12 of the Plan.
For purposes of the share counting provisions of Section 4.1 hereof, a
Performance Award that is not settled in cash shall be treated as (i) an Option
Award if the amounts payable thereunder will be determined by reference to the
appreciation of a Share, and (ii) a Restricted Share Award if the amounts
payable thereunder will be determined by reference to the full value of a Share.


“Performance Period” shall mean a period of time within which Qualifying
Performance Criteria is measured for the purpose of determining whether an Award
subject to performance restrictions has been earned.


“Person” shall mean any person, corporation, partnership, joint venture or other
entity or any group (as such term is defined for purposes of Section 13(d) of
the Exchange Act), other than a parent or subsidiary of the Company.


“Prior Plan” means the Company’s 2009 Equity Incentive Plan


“Qualifying Performance Criteria” shall have the meaning set forth in
Section 12.4 of the Plan.






--------------------------------------------------------------------------------




“Reorganization” shall be deemed to occur if an entity is a party to a merger,
consolidation, reorganization, or other business combination with one or more
entities in which said entity is not the surviving entity, if such entity
disposes of substantially all of its assets, or if such entity is a party to a
spin–off, split–off, split–up or similar transaction; provided, however, that
the transaction shall not be a Reorganization if the Company or any subsidiary
of the Company is the surviving entity.


“Restricted Stock Award” shall mean Awards granted pursuant to Section 8 of the
Plan.


“Restricted Stock Unit” or “RSU” shall mean Awards granted pursuant to Section 9
of the Plan.


“Restriction Period” shall mean the period during which applicable restrictions
apply to a Restricted Stock Award or Restricted Stock Units.


“Section 424 Employee” shall mean an employee of the Company or any “subsidiary
corporation” or “parent corporation” as defined in and in accordance with Code
Section 424. Such term shall also include employees of a corporation issuing or
assuming a stock option in a transaction to which Code Section 424(a) applies.


“Share” shall mean a share of Common Stock, as adjusted in accordance with
Section 16.1 of the Plan.


“Stock Appreciation Right” or “SAR” shall mean an Award granted pursuant to
Section 10 of the Plan.


“Stock Bonus” shall mean an Award granted pursuant to Section 11 of the Plan.


“Stock Ownership Guidelines” shall mean the stock ownership guidelines adopted
by the Board from time to time.


“Subsidiary” shall mean any Person (other than the Company) of which a majority
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.


“Substitute Awards” shall mean Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.


“Vesting Date” shall mean the date established by the Committee on which an
award, such as a share of a Restricted Stock Award, may vest.


4.    Common Stock Subject to the Plan.


4.1    Aggregate Limits. Subject to the provisions of Section 16 of the Plan,
the aggregate number of Shares subject to Awards granted under the Plan is
1,500,000 Shares and includes any shares of Common Stock that remain available
for issuance, as of the Effective Date, under the Prior Plan (the “Share
Limit”); provided, however, that the aggregate number of shares that may be
issued pursuant to Restricted Stock Awards, Restricted Stock Unit Awards, Stock
Bonus Awards, Performance Awards, The Shares subject to the Plan may be either
Shares reacquired by the Company, including Shares purchased in the open market,
or authorized but unissued Shares.






--------------------------------------------------------------------------------




4.2    Issuance of Shares. For purposes of Section 4.1, the aggregate number of
Shares issued under the Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award. If any Shares subject
to an Award granted under the Plan are forfeited or such Award is settled in
cash or otherwise terminates without the delivery of such Shares, the Shares
subject to such Award, to the extent of any such forfeiture, settlement or
termination, shall again be available for grant under the Plan. Notwithstanding
the foregoing, Shares subject to an Award under the Plan may not again be made
available for issuance under the Plan if such Shares are: (i) Shares delivered
to or withheld by the Company to pay the exercise price of an Option,
(ii) Shares delivered to or withheld by the Company to pay the withholding taxes
related to an Award, or (iii) Shares repurchased by the Company on the open
market with the proceeds of an Award paid to the Company by or on behalf of the
Participant. With respect to Stock Appreciation Rights, if the payment upon
exercise of a SAR is in the form of Shares, the Shares subject to the SAR shall
be counted against the available Shares as one Share for every Share subject to
the SAR, regardless of the number of Shares used to settle the SAR upon
exercise.


4.3    Code Section 162(m) and 422 Limits. Subject to the provisions of
Section 16 of the Plan, the aggregate number of Shares subject to Awards granted
under this Plan during any calendar year to any one Participant shall not exceed
450,000. Subject to the provisions of Section 16 of the Plan, the aggregate
number of Shares that may be subject to all Incentive Stock Options granted
under the Plan is 1,500,000 Shares. Notwithstanding anything to the contrary in
the Plan, the limitations set forth in this Section 4.3 shall be subject to
adjustment under Section 16 of the Plan only to the extent that such adjustment
will not affect the status of any Award intended to qualify as “performance
based compensation” under Code Section 162(m) or the ability to grant or the
qualification of Incentive Stock Options under the Plan.


4.4    Reservation of Shares; No Fractional Shares; Minimum Issue. The Company
shall at all times reserve a number of Shares sufficient to cover the Company’s
obligations and contingent obligations to deliver shares with respect to awards
then outstanding under this Plan (exclusive of any dividend equivalent
obligations to the extent the Company has the right to settle such rights in
cash). No fractional shares shall be delivered under this Plan. The Committee
may pay cash in lieu of any fractional shares in settlements of awards under
this Plan.


5.     Administration.
 
5.1    Authority of Committee. The Plan shall be administered, construed and
interpreted by the Committee, which shall be appointed by and serve at the
pleasure of the Board; provided, however, with respect to Awards to Independent
Directors, all references in the Plan to the Committee shall be deemed to be
references to the Board. Subject to the terms of the Plan and Applicable Laws,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority in its
discretion to:


(i) designate Participants, determine eligibility for participation in the Plan
and decide all questions concerning eligibility for, and the amount of, Awards
under the Plan;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with
Awards;
(iv) determine the timing, terms, and conditions of any Award;
(v) accelerate the time at which all or any part of an Award may be settled or
exercised;




--------------------------------------------------------------------------------




(vi) determine whether, to what extent, and under what circumstances, Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited or suspended and the method or methods by which
Awards may be settled, exercised, canceled, forfeited or suspended;
(vii) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee;
(viii) grant Awards as an alternative to, or as the form of payment for, grants
or rights earned or payable under, other bonus or compensation plans,
arrangements or policies of the Company or a Subsidiary or Affiliate;
(ix) make all determinations under the Plan concerning the termination of any
Participant’s employment or service with the Company or a Subsidiary or
Affiliate, including whether such termination occurs by reason of Cause,
Disability, death, or in connection with a Change in Control and whether a leave
constitutes a termination of employment;
(x) interpret and administer the Plan and any instrument or Award Agreement
relating to, or Award made under, the Plan;
(xi) except to the extent prohibited by Section 25.4, amend or modify the terms
of any Award at or after grant with the consent of the holder of the Award;
(xii) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and
         (xiii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan,
subject to the exclusive authority of the Board under this Section 5 to amend or
terminate the Plan.


5.2    Delegation of Authority.


(i)     Delegation With Respect to Awards. Subject to the terms of the Plan, the
Committee’s charter and Applicable Law, the Committee may, but need not,
delegate from time to time some or all of its authority under the Plan to a
committee consisting of one or more members of the Committee to (i) grant
Awards, (ii) to cancel, modify or waive rights with respect to Awards, or
(iii) to alter, discontinue, suspend or terminate Awards held by Participants;
provided, however, that the Committee may not delegate its authority to take any
action with respect to any Awards held by, or to be granted to, any individual
(i) who is subject on the date of the grant to the reporting rules under
Section 16(a) of the Exchange Act or (ii) who is a Section 162(m) Participant.
Any delegation hereunder shall be subject to the restrictions and limits that
the Committee specifies at the time of such delegation of authority and may be
rescinded at any time by the Committee. At all times, any committee appointed
under this Section 5.2 shall serve in such capacity at the pleasure of the
Committee.


(ii)    Delegation of Ministerial Functions. The Committee may delegate
ministerial, non-discretionary functions to individuals who are officers or
employees of the Company or any of its Subsidiaries or to third parties.






--------------------------------------------------------------------------------




5.3    Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award. A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.


5.4    Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Board or a committee, as the case may be,
may obtain and may rely upon the advice of experts, including employees and
professional advisors to the Company. No director, officer or agent of the
Company or any of its Subsidiaries shall be liable for any such action or
determination taken or made or omitted in good faith.


5.5    No Liability. No member of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan, any Award granted
or any Award Agreement entered into hereunder.


6.     Eligibility. The Committee may grant awards under this Plan only to those
persons that the Committee determines to be Eligible Individuals. An Eligible
Individual who has been granted an award, if otherwise eligible, may be granted
additional awards if the Committee shall so determine.
 
7.    Options.


7.1    Types of Options. Each Option granted under the Plan may be designated by
the Committee, in its sole discretion, either as (i) an Incentive Stock Option
or (ii) as a Non-qualified Stock Option. Options designated as Incentive Stock
Options that fail to continue to meet the requirements of Section 422 of the
Code shall be re-designated as Non-qualified Stock Options automatically on the
date of such failure to continue to meet such requirements without further
action by the Committee. In the absence of any designation, Options granted
under the Plan will be deemed to be Incentive Stock Options to the extent that
such Options meet the requirements of Section 422 of the Code.


7.2    Grant of Options. Subject to the terms and conditions of the Plan, the
Committee may, at any time and from time to time, prior to the date of
termination of the Plan, grant to such Eligible Individuals as the Committee may
determine, Options to purchase such number of shares of Common Stock on such
terms and conditions as the Committee may determine. The date on which the
Committee approves the grant of an Option (or such later date as is specified by
the Committee) shall be considered the Grant Date. All Options granted pursuant
to the Plan shall be evidenced by an Award Agreement in such form or forms as
the Committee shall determine. Award Agreements may contain different
provisions, provided, however, that all such Award Agreements shall comply with
all terms of the Plan.
 
7.3    Limitation on Incentive Stock Options.


7.3.1 Section 424 Employees. Incentive Stock Options may only be granted to
Section 424 Employees. Subject to the terms and conditions of this Plan and the
Award Agreement (including all vesting provisions and option periods), any and
all Incentive Stock Options which an employee fails to exercise within ninety
(90) days after the date said employee ceases to be a Section 424 Employee shall
automatically be classified as Non-qualified Stock Options to the extent that
said Options have not otherwise been terminated.






--------------------------------------------------------------------------------




7.3.2 Ten Percent Shareholder. Notwithstanding any other provision of this Plan
to the contrary, no individual may receive an Incentive Stock Option under the
Plan if such individual, at the time the award is granted, owns (after
application of the rules contained in Section 424(d) of the Code) stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, unless (i) the exercise price for each share of
Common Stock subject to such Incentive Stock Option is at least one hundred ten
percent (110%) of the Fair Market Value of a share of Common Stock on the date
of grant and (ii) such Incentive Stock Option is not exercisable after the fifth
(5th) anniversary of the date of grant.


7.3.3 Limitation on Grants. The aggregate Fair Market Value (determined with
respect to each Incentive Stock Option at the time such Incentive Stock Option
is granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an individual during any calendar
year (under this Plan or any other plan of the Company) shall not exceed
$100,000. If an Incentive Stock Option is granted pursuant to which the
aggregate Fair Market Value of shares with respect to which it first becomes
exercisable in any calendar year by an individual exceeds such $100,000
limitation, the portion of such Option which is in excess of the $100,000
limitation, and any Options issued subsequently in the same calendar year, shall
be treated as a Non-qualified Stock Option pursuant to Section 422(d)(1) of the
Code. In the event that an individual is eligible to participate in any other
stock option plan of the Company which is also intended to comply with the
provisions of Section 422 of the Code, such $100,000 limitation shall apply to
the aggregate number of shares for which Incentive Stock Options may be granted
under this Plan and all such other plans.


7.3.4 Other Terms. Award Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Committee, with the applicable provisions of
Section 422 of the Code.


7.4    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Committee, subject
to the following:


(i) The per Share exercise price of an Option shall be no less than 100% of the
Fair Market Value per Share on the Grant Date.
(ii) Notwithstanding the foregoing, at the Committee’s discretion, Options may
be granted in substitution and/or conversion of options or stock appreciation
rights of an acquired entity, with a per Share exercise price of less than 100%
of the Fair Market Value per Share on the date of such substitution and/or
conversion if such exercise price is based on a formula set forth in the terms
of such options/stock appreciation rights or in the terms of the agreement
providing for such acquisition.


7.5    Option Period. Subject to the provisions of Sections 7.3 and 14.2, each
Option granted pursuant to Section 7 under the Plan shall terminate and all
rights to purchase shares thereunder shall cease on the tenth (10th) anniversary
of the date such Option is granted, or on such date prior thereto as may be
fixed by the Committee and stated in the Award Agreement relating to such
Option. Notwithstanding the foregoing, the Committee may in its discretion, at
any time prior to the expiration or termination of any Option, extend the term
of any such Option for such additional period as the Committee in its discretion
may determine; provided, however, that in no event shall the aggregate option
period with respect to any Option, including the initial term of such Option and
any extensions thereof, exceed ten (10) years.






--------------------------------------------------------------------------------




7.6    Vesting. Each Award Agreement will specify the vesting schedule
applicable to the Option granted thereunder. Notwithstanding the foregoing, the
Committee may in its discretion provide that any vesting requirement or other
such limitation on the exercise of an Option may be rescinded, modified or
waived by the Committee, in its sole discretion, at any time and from time to
time after the date of grant of such Option, so as to accelerate the time at
which the Option may be exercised.
 
7.7     Exercise of Option.


(i) Procedure for Exercise.


(a)     Any Option granted hereunder shall be exercisable according to the terms
of the Plan and at such times and under such conditions as determined by the
Committee and set forth in the respective Award Agreement. Unless the Committee
provides otherwise: (A) no Option may be exercised during any leave of absence
other than an approved personal or medical leave with an employment guarantee
upon return; and (B) an Option shall continue to vest during any authorized
leave of absence and such Option may be exercised to the extent vested and
exercisable upon the Participant’s return to active employment status.
(b)     An Option shall be deemed exercised when the Company, or its agent
appointed pursuant to 5.2(ii) receives (A) written, electronic or verbal, to the
extent expressly permitted by the third party or Company, notice of exercise (in
accordance with the Award Agreement) from the person entitled to exercise the
Option; (B) full payment for the Shares with respect to which the related Option
is exercised; and (C) with respect to Non-qualified Stock Option, payment of all
applicable withholding taxes.
(c)     Shares issued upon exercise of an Option shall be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.
(d)     The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised.


(ii) Rights as Shareholders. Unless provided otherwise by the Committee or
pursuant to this Plan, until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a shareholder shall exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option.


7.8    Form of Consideration. Unless provided otherwise in the Award Agreement,
the following shall be deemed to be acceptable forms of consideration for
exercising an Option:


(i) cash;
(ii) check or wire transfer (denominated in U.S. Dollars);
(iii) subject to any conditions or limitations established by the Committee in
the applicable Award Agreement, other Shares which have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;
(iv) subject to any conditions or limitations established by the Committee in
the applicable Award Agreement, withholding of Shares deliverable upon exercise,
which have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;
(v) consideration received by the Company under a broker-assisted sale and
remittance program, or “cashless” exercise/sale procedure;




--------------------------------------------------------------------------------




(vi) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws; or
(vii) any combination of the foregoing methods of payment.


7.9    Transferability. No Incentive Stock Option shall be assignable or
transferable by the Participant to whom it is granted, other than by will or the
laws of descent and distribution. No Non-qualified Stock Option shall be
assignable or transferable by the Participant to whom it is granted, other than
by will or the laws of descent and distribution; provided, however, that
Non-qualified Stock Options may be transferred or assigned to (i) family members
or entities (including trusts) established for the benefit of the Participant or
the Participant’s family members or (ii) any other person, as permitted by
applicable securities law. Any Option assigned or transferred pursuant to this
Section 7.9 shall continue to be subject to the same terms and conditions as
were applicable to the Option immediately before the transfer; provided,
however, than any Option transferred for value may not be exercised under any
Registration Statement on Form S-8 and upon exercise of such transferred Option
the holder would only be entitled to receive shares of restricted stock that
have not been registered under the Securities Act of 1933.


8.    Restricted Stock Award.


8.1    Grant of a Restricted Stock Award. Subject to the provisions of the Plan,
the Committee may grant a Restricted Stock Award. Each grant of a Restricted
Stock Award shall be evidenced by an Award Agreement in such form as the
Committee shall from time to time approve.


8.2    Issue Date and Vesting Date. At the time of the grant of a Restricted
Stock Award, the Committee shall establish an Issue Date(s) and a Vesting
Date(s) with respect to such Restricted Stock Award. The Committee may divide a
Restricted Stock Award into classes and assign a different Issue Date and/or
Vesting Date for each class. Upon an Issue Date with respect to a share of a
Restricted Stock Award, a share of a Restricted Stock Award shall be issued in
accordance with the provisions of Section 8.4. Provided that all conditions to
the vesting of a share of a Restricted Stock Award imposed pursuant to
Section 8.3 are satisfied, upon the occurrence of the Vesting Date with respect
to a share of Restricted Stock, such share of Restricted Stock shall vest.


8.3    Vesting. At the time of the grant of a Restricted Stock Award, the
Committee may impose such restrictions or conditions, not inconsistent with the
provisions hereof, to the vesting of such Restricted Stock as it, in its
absolute discretion, deems appropriate. By way of example and not by way of
limitation, the Committee may require, as a condition to the vesting of any
class or classes of shares underlying a Restricted Stock Award, that the
Participant or the Company achieve certain performance criteria, the Common
Stock attain certain stock price or prices, or such other criteria to be
specified by the Committee at the time of the grant of such Shares in the
applicable Award Agreement.


8.4    Issuance of Certificates.


(i) Reasonably promptly after the Issue Date with respect to a Restricted Stock
Award, the Company shall cause to be issued and delivered, either physically or
electronically shares of Common Stock, registered in the name of the Participant
to whom such shares were granted; provided, that the Company shall not cause a
physical stock certificate to be issued unless it has received a stock power
duly endorsed in blank with respect to such shares. Each stock certificate
representing unvested shares of Restricted Stock shall bear the following
legend:






--------------------------------------------------------------------------------




“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY IS SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE ST. JOE COMPANY
2015 PERFORMANCE AND EQUITY INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND THE ST. JOE COMPANY. A COPY OF
THE PLAN AND AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF THE ST. JOE
COMPANY. SUCH LEGEND SHALL NOT BE REMOVED FROM THE CERTIFICATE EVIDENCING SUCH
SHARES UNTIL SUCH SHARES VEST PURSUANT TO THE TERMS HEREOF.”


(ii) To the extent that the shares of Restricted Stock are delivered
electronically, the Company may make such provisions as it deems necessary to
ensure that each share of Restricted Stock is subject to the same terms and
conditions as shares that are represented by a physical stock certificate. Each
certificate issued pursuant to Section 8.4(i) hereof, together with the stock
powers relating to the shares of Restricted Stock evidenced by such certificate,
shall be deposited by the Company with a custodian designated by the Company.
The Company shall cause such custodian to issue to the Participant a receipt
evidencing the certificates held by it which are registered in the name of the
Participant.


8.5    Dividends and Splits. As a condition to the grant of an award of a
Restricted Stock Award, the Committee may require or permit a Participant to
elect that any cash dividends paid on a share of a Restricted Stock Award be
automatically reinvested in additional shares of Restricted Stock or applied to
the purchase of additional awards under this Plan. Unless otherwise determined
by the Committee, stock distributed in connection with a stock split or stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
Award with respect to which such stock or other property has been distributed.
 
8.6    Consequences Upon Vesting. Upon the vesting of a share of a Restricted
Stock Award pursuant to the terms hereof, the vesting restrictions shall cease
to apply to such share. Reasonably promptly after a share of a Restricted Stock
Award vests pursuant to the terms hereof, the Company shall cause to be issued
and delivered to the Participant to whom such shares were granted, a either
(i) a certificate evidencing such shares of Common Stock or (ii) an electronic
issuance evidencing such shares of Common Stock, together with any other
property of the Participant held by the custodian pursuant to Section 8.4
hereof; provided, however, that to the extent that the Participant is then
subject to Stock Ownership Guidelines and that such shares are subject to
transfer restrictions pursuant to such Stock Ownership Guidelines then such
shares (i) shall be issued with a legend indicating that “THE TRANSFERABILITY OF
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY IS SUBJECT TO
TRANSFERABILITY RESTRICTIONS CONTAINED IN THE ST. JOE COMPANY STOCK OWNERSHIP
GUIDELINES” or (ii) if delivered electronically, the Company may make such
provisions as it deems necessary to ensure that each share of Common Stock is
subject to the same terms and conditions as shares that are represented by a
physical stock certificate.


9.    Restricted Stock Units.


9.1    Grant of Restricted Stock Units. Subject to the terms of the Plan, the
Committee may grant awards of Restricted Stock Units or RSUs. An award of RSUs
may be subject to the attainment of specified performance goals or targets,
forfeitability provisions and such other terms and conditions as the Committee
may determine, subject to the provisions of this Plan. At the time an award of
RSUs is made, the Committee shall establish a period of time during which the
RSUs shall vest. Each grant of a RSU shall be evidenced by an Award Agreement in
such form as the Committee shall from time to time approve.






--------------------------------------------------------------------------------




9.2    Dividend Equivalent Accounts. If (and only if) required by the applicable
Award Agreement, prior to the expiration of the applicable vesting period of an
RSU, the Company shall pay dividend equivalent rights with respect to RSUs, in
which case, the Company shall establish an account for the Participant and
reflect in that account any securities, cash or other property comprising any
dividend or property distribution with respect to the Common Stock underlying
each RSU. Each amount or other property credited to any such account shall be
subject to the same vesting conditions as the RSU to which it relates. The
Participant shall be paid the amounts or other property credited to such account
upon vesting of the RSU.


9.3    Rights as a Shareholder. Subject to the restrictions imposed under the
terms and conditions of this Plan and the applicable Award Agreement, each
Participant receiving RSUs shall have no rights as a shareholder with respect to
such RSUs until such time as the Common Stock are issued to the Participant.
Except as otherwise provided in the applicable Award Agreement, Common Stock
issuable under an RSU shall be treated as issued on the first date that the
holder of the RSU is no longer subject to a substantial risk of forfeiture as
determined for purposes of Section 409A of the Code, and the holder shall be the
owner of such Common Stock on such date.


9.4    Consequences Upon Vesting. Reasonably promptly after the vesting of an
RSU, the Company shall cause to be issued and delivered to the Participant to
whom such shares were granted, either (i) a certificate evidencing such shares
of Common Stock or (ii) an electronic issuance evidencing such shares of Common
Stock, together with any other property of the Participant held by the custodian
pursuant to Section 9.2 hereof; provided, however, that to the extent that the
Participant is then subject to Stock Ownership Guidelines and that such shares
are subject to transfer restrictions pursuant to such Stock Ownership Guidelines
then such shares (i) shall be issued with a legend indicating that “THE
TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY
IS SUBJECT TO TRANSFERABILITY RESTRICTIONS CONTAINED IN THE ST. JOE COMPANY
STOCK OWNERSHIP GUIDELINES” or (ii) if delivered electronically, the Company may
make such provisions as it deems necessary to ensure that each share of Common
Stock is subject to the same terms and conditions as shares that are represented
by a physical stock certificate.


10.    Stock Appreciation Rights.


10.1    Grant of Stock Appreciation Rights. Subject to the terms of the Plan,
any Option granted under the Plan may include a SAR, either at the time of grant
or by amendment except that in the case of an Incentive Stock Option, such SAR
shall be granted only at the time of grant of the related Option. The Committee
may also award to Participants SARs independent of any Option. A SAR shall be
subject to such terms and conditions not inconsistent with the Plan as the
Committee shall impose. Each grant of a SAR shall be evidenced by an Award
Agreement in such form as the Committee shall from time to time approve.


10.2    Vesting. A SAR granted in connection with an Option shall become
exercisable, be transferable and shall lapse according to the same vesting
schedule, transferability and lapse rules that are established by the Committee
for the Option. A SAR granted independent of an Option shall become exercisable,
be transferable and shall lapse in accordance with a vesting schedule,
transferability and lapse rules established by the Committee. Notwithstanding
the above, a SAR shall not be exercisable by a person subject to Section 16(b)
of the Exchange Act for at least six (6) months following the date the SAR is
granted.


10.3    Failure to Exercise. If on the last day of the Option period (or in the
case of a SAR independent of an Option, the SAR period established by the
Committee), the Fair Market Value of the stock exceeds the exercise price, the
Participant has not exercised the Option or SAR, and neither the Option nor the
SAR has lapsed, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.






--------------------------------------------------------------------------------




10.4    Payment. The amount of additional compensation which may be received
pursuant to the award of one SAR is the excess, if any, of the Fair Market Value
of one share of Common Stock on the Appreciation Date over the exercise price,
in the case of a SAR granted in connection with an Option, or the Fair Market
Value of one (1) share of Common Stock on the date the SAR is granted, in the
case of a SAR granted independent of an Option. The Company shall pay such
excess in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Fractional shares shall be
settled in cash.


10.5    Designation of Appreciation Date. A Participant may designate an
Appreciation Date at such time or times as may be determined by the Committee at
the time of grant by filing an irrevocable written notice with the Committee or
its designee, specifying the number of SARs to which the Appreciation Date
relates, and the date on which such SARs were awarded. Such time or times
determined by the Committee may take into account any applicable “window
periods” required by Rule 16b-3 under the Exchange Act.


10.6    Expiration. Except as otherwise provided in the case of SARs granted in
connection with Options, the SARs shall expire on a date designated by the
Committee which is not later than ten (10) years after the date on which the SAR
was awarded.


11.    Stock Bonuses. Subject to the provisions of the Plan, the Committee may
grant Stock Bonuses in such amounts as it shall determine from time to time. A
Stock Bonus shall be paid at such time and subject to such conditions as the
Committee shall determine at the time of the grant of such Stock Bonus. Shares
of Common Stock granted as a Stock Bonus shall be issued in certificated form or
electronically and delivered to such Participant as soon as practicable after
the date on which such Stock Bonus is required to be paid.


12.    Performance Awards.
 
12.1    Grant of Performance Awards. Subject to the terms of the Plan, the
Committee may grant Performance Awards to any officer or employee of the Company
or its Subsidiaries. The provisions of Performance Awards need not be the same
with respect to all Participants. A Performance Award may consist of a right
that is (i) denominated in cash or Shares (including but not limited to
Restricted Stock or Restricted Stock Units), (ii) valued, as determined by the
Committee, in accordance with the achievement of one or more performance
criteria as the Committee shall establish, and (iii) payable at such time and in
such form as the Committee shall determine. Each grant of a Performance Award
shall be evidenced by an Award Agreement in such form as the Committee shall
from time to time approve.


12.2    Terms and Conditions.


(i) Each Performance Award shall contain provisions regarding (i) the target and
maximum amount payable to the Participant, (ii) the performance criteria and
level of achievement versus these criteria which shall determine the amount of
such payment, (iii) the period as to which performance shall be measured for
establishing the amount of any payment, (iv) the timing of any payment earned by
virtue of performance, (v) restrictions on the alienation or transfer of the
Performance Award prior to actual payment, (vi) forfeiture provisions, and
(vii) such further terms and conditions, in each case not inconsistent with the
Plan, as may be determined from time to time by the Committee. In the event the
Committee provides for dividends or dividend equivalents to be payable with
respect to any Performance Awards denominated in Shares, actual payment of such
dividends or dividend equivalents shall be conditioned upon the performance
goals underlying the Performance Award being met.






--------------------------------------------------------------------------------




(ii) The maximum amount payable under a Performance Award that is settled for
cash may be a multiple of the target amount payable. However, the maximum number
of shares subject to any Performance Award denominated in Shares granted in any
fiscal year to a Participant shall be 400,000 subject to adjustment as provided
in Section 16.1, and the maximum amount paid in respect of a Performance Award
denominated in cash or value other than Shares on an annualized fiscal year
basis with respect to any Participant shall be $5,000,000.


(iii) The Committee shall have the power to impose such other restrictions on
Awards subject to this Section 12.2 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto. Notwithstanding any provision of the Plan to the
contrary, the Committee shall not be authorized to increase the amount payable
under any Award to which this Section 12 applies upon attainment of such
pre-established formula.


12.3    Performance Criteria. The Committee shall establish the performance
criteria and level of achievement versus these criteria which shall determine
the target and the minimum and maximum amount payable under a Performance Award,
which criteria may be based on financial performance and/or personal performance
evaluations. The Committee may specify the percentage of the target Performance
Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of a Performance Award
that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure established by
the Committee based on one or more Qualifying Performance Criteria selected by
the Committee and specified in writing not later than ninety (90) days after the
commencement of the performance period to which the performance goals relate
(and, in the case of performance periods of less than one year, in no event
after 25% or more of the performance period has elapsed) and while performance
relating to such target(s) remains substantially uncertain within the meaning of
Section 162(m) of the Code. The applicable performance measurement period may
not be less than three (3) months nor more than ten (10) years.


12.4    Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or a per share basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow, tower cash flow or equity free cash
flow; (ii) earnings (including gross margin, EBITDA (earnings before interest,
taxes, depreciation and amortization)); (iii) earnings per share; (iv) growth in
earnings, cash flow, revenue, gross margin, operating expense or operating
expense as a percentage of revenue; (v) stock price; (vi) return on equity or
average shareholder equity; (vii) total shareholder return; (viii) return on
capital; (ix) return on assets or net assets; (x) return on investment;
(xi) revenue; (xii) income or net income; (xiii) operating income or net
operating income; (xiv) operating profit, net operating profit or controllable
operating profit; (xv) operating margin or operating expense or operating
expense as a percentage of revenue; (xvi) return on operating revenue;
(xvii) market share or customer indicators; (xviii) contract awards or backlog;
(xix) overhead or other expense reduction; (xx) growth in shareholder value
relative to the moving average of the S&P 500 Index or a peer group index;
(xxi) credit rating; (xxii) strategic plan development and implementation
(xxiii) succession plan development and implementation; (xxiv) acquisitions
consummated; (xxv) improvement in productivity or workforce diversity;
(xxvi) attainment of objective operating goals and employee metrics;
(xxvii) economic value added; and (xxviii) any other similar criteria. These
terms are used as applied under generally accepted accounting principles or in
the financial reporting of the Company or of its Subsidiaries. To the extent
consistent with Section 162(m) of the Code, the Committee may appropriately
adjust any evaluation of performance under a Qualifying Performance Criteria to
mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, accounting




--------------------------------------------------------------------------------




changes or other extraordinary events not foreseen at the time the targets were
set unless the Committee provides otherwise at the time of establishing the
targets; provided that the Committee may not make any adjustment to the extent
it would adversely affect the qualification of any compensation payable under
such performance targets as “performance-based compensation” under
Section 162(m).


12.5    Timing and Form of Payment. The Committee shall determine the timing of
payment of any Performance Award. The Committee may provide for or, subject to
such terms and conditions as the Committee may specify, may permit a Participant
to elect (in a manner consistent with Section 409A of the Code) for the payment
of any Performance Award to be deferred to a specified date or event.
 
13.    Other Stock-Based Awards. Awards of shares of Common Stock, stock
appreciation rights, phantom stock and other awards that are valued in whole or
in part by reference to, or otherwise based on, Common Stock, may also be made,
from time to time, to Eligible Individuals as may be selected by the Committee.
Such awards may be made alone or in addition to or in connection with any
Option, Restricted Stock Unit or any other award granted hereunder. The
Committee may determine the terms and conditions of any such award. Each award
shall be evidenced by an Award Agreement that shall specify the number of shares
of Common Stock subject to the award, any consideration therefor, any vesting or
performance requirements and such other terms and conditions as the Committee
shall determine.


14.    Effect of Termination of Service on Awards.


14.1    Termination of Employment. The Committee shall establish the effect of a
termination of employment or service on the rights and benefits under each award
under this Plan and in so doing may make distinctions based upon, inter alia,
the cause of termination and type of award. If the Participant is not an
employee of the Company or one of its Subsidiaries and provides other services
to the Company or one of its Subsidiaries, the Committee shall be the sole judge
for purposes of this Plan (unless a contract or the Award Agreement otherwise
provides) of whether the Participant continues to render services to the Company
or one of its Subsidiaries and the date, if any, upon which such services shall
be deemed to have terminated.


14.2    Termination of Employment Without Cause. Unless otherwise provided in an
Award Agreement, upon the termination of the employment or other service of a
Participant with the Company, a Subsidiary or Affiliate, other than by reason of
Cause, death or Disability, any Option, RSU or SAR granted to such Participant
which has vested as of the date upon which the termination occurs shall be
exercisable for a period not to exceed ninety (90) days after such termination.
Upon such termination, (i) the Participant’s unvested Options or SARs shall
expire and the Participant shall have no further right to exercises such Options
or SARs and (ii) any Restricted Stock or RSU that is subject to restrictions at
the time of termination shall be forfeited and reacquired by the Company.
Notwithstanding the provisions of this Section 14.2, the Committee may provide,
by rule or regulation, in any Award Agreement, or in any individual case, in its
sole discretion, that following the termination of employment or service of a
Participant with the Company, a Subsidiary or Affiliate , other than a
termination resulting from Cause, a Participant may (i) exercise an Option, in
whole or in part, at any time subsequent to such termination of employment or
service and prior to termination of the Option pursuant to Section 7.6 above,
either subject to or without regard to any vesting or other limitation on
exercise imposed pursuant to the applicable Award Agreement and (ii) any
restrictions or forfeiture conditions relating to the vesting of a Restricted
Stock Award or Restricted Stock Unit shall be waived in whole or in part in the
event of such termination.
 
14.3    Termination of Employment for Cause. Upon termination of the employment
or other service of a Participant with the Company, a Subsidiary or Affiliate,
as the case may be, for Cause, (i) any Option or SAR granted to the Participant
shall expire immediately and the Participant shall have no further right to
exercise such Option or SAR, as the case may be and (ii) any Restricted Stock or
RSU that is subject to restrictions at the time of termination shall be
forfeited and reacquired by the Company. The Committee shall determine whether
Cause exists for purposes of this Plan.




--------------------------------------------------------------------------------






14.4    Termination of Employment by Disability or Death. Unless otherwise
provided in an Award Agreement , if a Participant’s employment or service with
the Company, the Subsidiary or Affiliate, as the case may be, terminates by
reason of Disability or death, all outstanding Options and SARs held by the
Participant at the time of death or Disability (the “Date of Termination by
Death or Disability”) shall immediately vest and, (i) in the case of termination
by Disability, the Participant, or (ii) in the case of termination by death, the
Participant’s estate, the devisee named in the Participant’s valid last will and
testament or the Participant’s heir at law who inherits the Option (whichever is
applicable), has the right, at any time prior to the one year anniversary of the
Date of Termination by Death or Disability to exercise, in whole or in part, any
portion of the Options or SARs held by the Participant on the Date of
Termination by Death or Disability. Unless otherwise provided in an Award
Agreement, if a Participant’s employment or service with the Company, the
Subsidiary or Affiliate, as the case may be, terminates by reason of Disability
or death, any time-based restrictions applicable to any outstanding RSU or
Restricted Stock shall be deemed waived. To the extent that any RSU or
Restricted Stock is subject to forfeiture based upon the achievement of
performance requirements, the Committee shall, (i) determine the extent to which
such performance requirements have been met as of the Date of Termination by
Death or Disability based upon such audited or unaudited financial information
then available or other information as it deems relevant, and (ii) cause to be
paid to each Participant partial or full Awards with respect to such RSU or
Restricted Stock based upon the Committee’s determination of the degree of
attainment of the applicable performance requirements.


14.5    Events Not Deemed Terminations of Service. Unless the express policy of
the Company or one of its Subsidiaries or Affiliates, as the case may be, or the
Committee, otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or
(c) any other leave of absence authorized by the Company or one of its
Subsidiaries, or the Committee; provided that unless reemployment upon the
expiration of such leave is guaranteed by contract or law, such leave is for a
period of not more than three (3) months. In the case of any employee of the
Company or one of its Subsidiaries on an approved leave of absence, continued
vesting of the award while on leave from the employ of the Company or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Committee otherwise provides or Applicable Laws otherwise require. In no event
shall an award be exercised after the expiration of the term set forth in the
Award Agreement.


14.6    Effect of Change of Entity Status. Unless otherwise provided in an Award
Agreement or by the Committee, in its sole and absolute discretion, on a case-by
case basis, for purposes of this Plan and any Award, if an entity ceases to be a
Subsidiary or Affiliate of the Company, a termination of employment or service
shall be deemed to have occurred with respect to each Eligible Individual in
respect of such Subsidiary or Affiliate who does not continue as an Eligible
Individual in respect of another entity within the Company or another Subsidiary
or Affiliate that continues as such after giving effect to the transaction or
other event giving rise to the change in status.


15.     Awards to Independent Directors


15.1    Initial Grants of Options to Independent Directors. Each person who is
initially elected to the Board after the Effective Date and who is an
Independent Director at the time of such initial election shall automatically be
granted Non-qualified Stock Options, Restricted Stock and/or Restricted Stock
Units with an aggregate value as established by the Board from time to time;
provided, however, that the number of shares of Common Stock subject to any
Non-qualified Stock Option, Restricted Stock or RSU awarded under this
Section 15.1 shall be reduced by the number of shares of Common Stock subject to
any Option, Restricted Stock or RSU granted to an Independent Director pursuant
to any other stock incentive plan maintained by the Company.






--------------------------------------------------------------------------------




15.2    Annual Grants to Independent Directors. The Committee may make an annual
grant of Non-qualified Stock Options, Restricted Stock and/or RSUs to all
Independent Directors, in an amount to be determined by the Committee in its
sole discretion and subject to the applicable limitations of the Plan; provided,
however, that no Option, Restricted Stock, and/or RSU shall be granted to an
Independent Director under this Section 15.2 during any year in which such
Independent Director received an Award pursuant to Section 15.1.


15.3    Additional Awards to Independent Directors. In addition to any other
grants made to Independent Directors under this Section 15.3, the Committee may
from time to time grant Options, Restricted Stock, Restricted Stock Units, Stock
Bonuses and Other Stock Based Awards to any Independent Director, in its sole
discretion, and subject to the applicable limitations of the Plan.
 
15.4    Exercise Price. The price per share of the shares subject to each Option
or SAR granted to an Independent Director shall equal 100% of the Fair Market
Value of a share of Common Stock on the date the option is granted.


15.5    Vesting. Except as set forth in the Award Agreement, subject to the
provisions of this Section 18, (a) any Option, SAR, Restricted Stock or RSU
granted to an Independent Director pursuant to Section 15.1 shall vest and, in
the case of Options or SARs, become exercisable, in cumulative annual
installments of 20% each on the first, second, third, fourth and fifth
anniversaries of the date the Award, (b) any other Options, SARs, Restricted
Stock or RSUs granted to an Independent Director pursuant to Section 15.2 or
Section 15.3 shall vest and become exercisable in accordance with the terms set
forth in the applicable Award Agreement, as determined by the Committee in its
sole discretion; provided, however, any Option or SAR granted to an Independent
Director may in the sole discretion of the Committee vest and become immediately
exercisable and any Restricted Stock or RSU which were granted pursuant to
time-based restrictions may have such restrictions waived upon the retirement of
the Independent Director in accordance with the Company’s retirement policy
applicable to directors.


15.6    Vesting of Restricted Stock or Restricted Stock Units. Reasonably
promptly after the vesting of a Restricted Stock Award or a RSU, the Company
shall cause to be issued and delivered, either physically or electronically, to
the Independent Director to whom such shares were granted, either (i) a
certificate evidencing such shares of Common Stock or (ii) an electronic
issuance evidencing such shares of Common Stock; provided, however, that to the
extent that the Independent Director is then subject to Stock Ownership
Guidelines and that such shares are subject to transfer restrictions pursuant to
such Stock Ownership Guidelines then such shares (i) shall be issued with a
legend indicating that “THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES
OF STOCK REPRESENTED HEREBY IS SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS
(INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE ST.
JOE COMPANY STOCK OWNERSHIP GUIDELINES” or (ii) if delivered electronically, the
Company may make such provisions as it deems necessary to ensure that each share
of Common Stock is subject to the same terms and conditions as shares that are
represented by a physical stock certificate.


15.7    Term. Unless otherwise provided in the applicable Award Agreement, the
term of any Non-qualified Stock Option, SAR, or RSU granted to an Independent
Director shall be ten (10) years from the date the Option is granted.


15.8    Effect of Termination of Service. Upon a termination of the Independent
Director’s services with the Company for any reason, any unvested Option or SAR
shall immediately expire and any Restricted Stock or RSU that is subject to
restrictions at the time of termination shall be forfeited and reacquired by the
Company. Vested portions of any Options granted to an Independent Director are
exercisable until the first to occur of the following events:
(i) the expiration of twelve (12) months from the date of the Independent
Director’s death or a termination of the Independent Director’s services with
the Company by reason of a Disability;




--------------------------------------------------------------------------------




(ii) the expiration of three (3) months from the date the Independent Director’s
services with the Company are terminated for any reason other than death or
Disability; or
(iii) the expiration of ten (10) years from the date the Option was granted.
16.    Recapitalization, Change In Control And Other Corporate Events.
 
16.1    Recapitalization. If the outstanding shares of Common Stock are
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of any
recapitalization, or reclassification, stock split, reverse split, combination
of shares, exchange of shares, stock dividend or other distribution payable in
capital stock of the Company or other increase or decrease in such shares
effected without receipt of consideration by the Company occurring after the
Effective Date, a corresponding appropriate and proportionate adjustment shall
be made by the Committee (i) in the aggregate number and kind of shares of
Common Stock available under the Plan, (ii) in the number and kind of shares of
Common Stock issuable upon exercise or vesting of an outstanding Award or upon
termination of the Restriction Period applicable to a Restricted Stock Unit
granted under the Plan, and (iii) in the exercise price per share of outstanding
Options granted under the Plan.


16.2    Reorganization. Unless otherwise provided in an Award Agreement, in the
event of a Reorganization of the Company, the Committee may, in its sole and
absolute discretion, provide on a case-by-case basis that some or all
outstanding Awards shall become immediately exercisable, vested or entitled to
payment. In the event of a Reorganization of the Company the Committee may, in
its sole and absolute discretion, provide on a case-by-case basis that Options
shall terminate upon the Reorganization, provided however, that Optionee shall
have the right, immediately prior to the occurrence of such Reorganization and
during such reasonable period as the Committee in its sole discretion shall
determine and designate, to exercise any vested Option in whole or in part. In
the event that the Committee does not terminate an Option upon a Reorganization
of the Company then each outstanding Option shall upon exercise thereafter
entitle the holder thereof to such number of shares of Common Stock or other
securities or property to which a holder of shares of Common Stock would have
been entitled to upon such Reorganization.


16.3    Change in Control. With respect to any Award, other than a Performance
Award, in connection with a Change in Control, the Board or Committee may, in
its discretion, either by the terms of the Award Agreement applicable to any
Award or by resolution adopted prior to the occurrence of the Change in Control,
if a Participant’s employment with such successor company (or the Company) or a
subsidiary thereof is terminated within twenty-four months following such Change
in Control (or such other period set forth in the Award Agreement): (i) provide
for the assumption or substitution of, or adjustment to, each outstanding Award;
(ii) accelerate the vesting of Awards and terminate any restrictions on Awards;
and (iii) provide for the cancellation of Awards for a cash payment per
share/unit in an amount based on Fair Market Value of the Award with reference
to the Change in Control, which amount may be zero (0) if applicable. In the
event of a Change in Control, (a) any outstanding Performance Awards relating to
Performance Periods ending prior to the Change in Control which have been earned
but not paid shall become immediately payable, (b) all incomplete Performance
Periods in effect on the date the Change in Control occurs shall end on the date
of such change, and the Committee shall, (i) determine the extent to which
Qualifying Performance Criteria with respect to each such Performance Period
have been met based upon such audited or unaudited financial information then
available as it deems relevant, (ii) cause to be paid to each Participant
partial or full Awards with respect to Qualifying Performance Criteria for each
such Performance Period based upon the Committee’s determination of the degree
of attainment of Qualifying Performance Criteria, and (c) the Company shall pay
all such Performance Awards in cash promptly.






--------------------------------------------------------------------------------




16.4     The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provisions for the
preservation of Participant’s rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.


16.5    Adjustments. Adjustments under this Section 16 related to stock or
securities of the Company shall be made by the Committee whose determination in
that respect shall be final, binding, and conclusive. No fractional shares of
Common Stock or units of other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.


16.6    No Limitations. The grant of an Award pursuant to the Plan shall not
affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, consolidate, dissolve or liquidate, or to sell
or transfer all or any part of its business or assets.
 
17.    Provisions Applicable To Covered Employees.


17.1    Awards. Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to a Covered Employee. The Committee, in its
discretion, may determine whether an Award is to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code. To the extent
necessary to comply with the performance-based compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted pursuant to
the Plan which may be granted to one or more Covered Employees, no later than
ninety (90) days following the commencement of any fiscal year in question or
any other designated fiscal period or period of service (or such other time as
may be required or permitted by Section 162(m) of the Code, the Committee shall,
in writing, (i) designate one or more Covered Employees, (ii) select the
Qualifying Performance Criteria applicable to the fiscal year or other
designated fiscal period or period of service, (iii) establish the various
performance targets, in terms of an objective formula or standard, and amounts
of such Awards, as applicable, which may be earned for such fiscal year or other
designated fiscal period or period of service and (iv) specify the relationship
between Qualifying Performance Criteria and the performance targets and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such fiscal year or other designated fiscal period or period of service.
Following the completion of each fiscal year or other designated fiscal period
or period of service, the Committee shall certify in writing whether the
applicable performance targets have been achieved for such fiscal year or other
designated fiscal period or period of service. In determining the amount earned
by a Covered Employee, the Committee shall have the right to reduce (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the fiscal year or other
designated fiscal period or period of service.


17.2    Limitations. Furthermore, notwithstanding any other provision of the
Plan or any Award which granted to a Covered Employee and is intended to qualify
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code shall be subject to any additional limitations set forth in Section 162(m)
of the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements.






--------------------------------------------------------------------------------




18.    Ownership and Transfer Restrictions. The Committee, in its sole
discretion, may impose such restrictions on the ownership and transferability of
shares received pursuant to any Award at it deems appropriate, including any
restrictions as may be imposed pursuant to the Company’s Stock Ownership
Guidelines or Insider Trading Policy. Any such restriction shall be set forth in
the respective Award Agreement and may be referred to on the certificates
evidencing such shares. The holder shall give the Company prompt notice of any
disposition of shares of Common Stock acquired by exercise of an Incentive Stock
Option within (a) two years from the date of granting (including the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code) such Option to such holder or (b) one year after the transfer of such
shares to such holder.


19.     Limitations on Re-Pricing and Exchange of Options and SARs. The approval
by a majority of the votes present and entitled to vote at a duly held meeting
of the shareholders of the Company at which a quorum representing a majority of
all outstanding voting stock is, either in person or by proxy, present and
voting on the matter, or by written consent in accordance with applicable state
law and the Articles of Incorporation and Bylaws of the Company shall be
required for (i) the re-pricing of any Option or SAR granted under the Plan, or
(ii) the exchange of any outstanding Option or SAR granted under the Plan for a
new Option with an exercise price that is lower than the exercise price of the
Option or SAR that is surrendered by the Participant.


20.    No Personal Loans or Reloads. No Performance Award shall provide for a
personal loan to a Participant, including for payment of the exercise price of
an Option or withholding taxes relating to any Performance Award. No term of an
Performance Award shall provide for automatic “reload” grants of additional
Performance Awards upon exercise of an Option or SAR or otherwise as a term of
an Performance Award.
 
21.    Disclaimer of Rights. No provision in the Plan, any Award granted or any
Award Agreement entered into pursuant to the Plan shall be construed to confer
upon any individual the right to remain in the employ of the Company or to
interfere in any way with the right and authority of the Company either to
increase or decrease the compensation of any individual, including any
Participant, at any time, or to terminate any employment or other relationship
between any individual and the Company. A holder of an Award shall not be deemed
for any purpose to be shareholder of the Company with respect to such Award
except to the extent that such Award shall have been exercised with respect
thereto and, in addition, a stock certificate shall have been issued theretofore
and delivered to the holder, or except as expressly provided by the Committee in
writing. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as expressly provided in Section 16 hereof.


22.    Nonexclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations upon the right and authority of the
Committee to adopt such other incentive compensation arrangements (which
arrangements may be applicable either generally to a class or classes of
individuals or specifically to a particular individual or individuals) as the
Committee in its discretion determines desirable, including, without limitation,
the granting of stock options or stock appreciation rights other than under the
Plan.


23.    Securities Matters.
 
23.1     Notwithstanding anything herein to the contrary, the Company shall not
be obligated to cause to be issued or delivered any certificates evidencing the
Common Stock pursuant to the Plan unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all Applicable Laws, regulations of governmental authority and the
requirements of any securities exchange on which Common Stock are traded. The
Committee may require, as a condition of the issuance and delivery of
certificates evidencing Common Stock pursuant to the terms hereof, that the
recipient of such shares make such covenants, agreements and representations,
and that such




--------------------------------------------------------------------------------




certificates bear such legends, as the Committee, in its sole discretion, deems
necessary or desirable. To the extent that there is not an effective
registration statement available for the issuance of shares of Common Stock upon
the vesting of a RSU or the exercise of an Option, the Company may, in its sole
discretion, deliver shares that are subject to additional transferability
restrictions pursuant to the Securities Act of 1933, as amended and may make
such provisions as it deems necessary to ensure compliance by the Participant
with such restrictions.


23.2     The exercise of any Option granted hereunder shall only be effective at
such time as counsel to the Company shall have determined that the issuance and
delivery of Common Stock pursuant to such exercise is in compliance with all
Applicable Laws, regulations of governmental authority and the requirements of
any securities exchange on which Common Stock are traded. The Company may, in
its sole discretion, defer the effectiveness of any exercise of an Option
granted hereunder in order to allow the issuance of Common Stock pursuant
thereto to be made pursuant to registration or an exemption from the
registration or other methods for compliance available under federal or state
securities laws. The Company shall inform the Participant in writing of its
decision to defer the effectiveness of the exercise of an Option granted
hereunder. During the period that the effectiveness of the exercise of an Option
has been deferred, the Participant may, by written notice, withdraw such
exercise and obtain the refund of any amount paid with respect thereto.


23.3    With respect to persons subject to Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 of the Exchange Act or its successors under the
Exchange Act. To the extent any provision of the Plan, the grant of an award, or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee.
 
24.     Withholding Obligation. The Committee may make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of any
taxes that the Company is required by any law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign, to withhold in
connection with the exercise of any Option or SAR, the vesting of any Restricted
Stock or RSU or the grant of Common Stock pursuant to an Award. The Award
Agreement may provide, subject to any limitations set forth therein, that the
following forms of consideration may be used in by the Participant for payment
of any withholding due: cash or check, other Shares which have a Fair Market
Value on the date of surrender equal to the amount of withholding due;
withholding of Shares deliverable upon exercise or vesting, which have a Fair
Market Value on the date of surrender equal to the amount of withholding due;
consideration received by the Company under a broker-assisted sale and
remittance program, or “cashless” exercise/sale procedure, acceptable to the
Committee; such other consideration and method of payment for the withholding
due to the extent permitted by applicable laws; or any combination of the
foregoing methods of payment.


25.    Plan Construction.


25.1    Rule 16b-3. Notwithstanding any other provision of the Plan, the Plan,
and any Award granted or awarded to any individual who is then subject to
Section 16 of the Exchange Act, shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Laws, the Plan and Awards granted or awarded hereunder shall be
deemed amended to the extent necessary to conform to such applicable exemptive
rule. Notwithstanding the foregoing, the Company shall have no liability to any
Participant for Section 16 consequences of awards or events under awards if an
award or event does not so qualify.






--------------------------------------------------------------------------------




25.2    Section 162(m). Awards under Section 12 that are either granted or
become vested, exercisable or payable based on attainment of one or more
performance goals related to the Qualifying Performance Criteria that are
approved by a committee composed solely of two or more outside directors (as
this requirement is applied under Section 162(m) of the Code) shall be deemed to
be intended as performance-based compensation within the meaning of
Section 162(m) of the Code unless such committee provides otherwise at the time
of grant of the award. It is the further intent of the Company that (to the
extent the Company or one of its Subsidiaries or awards under this Plan may be
or become subject to limitations on deductibility under Section 162(m) of the
Code) any such awards and any other Performance Awards under Section 12 that are
granted to or held by a person subject to Section 162(m) will qualify as
performance-based compensation or otherwise be exempt from deductibility
limitations under Section 162(m).


25.3    Code Section 409A Compliance. The Board intends that, except as may be
otherwise determined by the Committee, any awards under the Plan are either
exempt from or satisfy the requirements of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”) to avoid the imposition
of any taxes, including additional income or penalty taxes, thereunder. If the
Committee determines that an award, Award Agreement, acceleration, adjustment to
the terms of an award, payment, distribution, deferral election, transaction or
any other action or arrangement contemplated by the provisions of the Plan
would, if undertaken, cause a Participant’s award to become subject to
Section 409A, unless the Committee expressly determines otherwise, such award,
Award Agreement, payment, acceleration, adjustment, distribution, deferral
election, transaction or other action or arrangement shall not be undertaken and
the related provisions of the Plan and/or Award Agreement will be deemed
modified or, if necessary, rescinded in order to comply with the requirements of
Section 409A to the extent determined by the Committee without the content or
notice to the Participant.


25.4    No Guarantee of Favorable Tax Treatment. Although the Company intends
that awards under the Plan will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local or foreign law. The
Company shall not be liable to any Participant for any tax, interest or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise or payment of any award under the Plan.




26.    Amendment And Termination of the Plan.


26.1    Board Authorization. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No awards may
be granted during any period that the Board suspends this Plan.


26.2    Shareholder Approval. To the extent then required by Applicable Laws or
any applicable listing agency or required under Sections 162, 422 or 424 of the
Code to preserve the intended tax consequences of this Plan, or deemed necessary
or advisable by the Board, any amendment to this Plan shall be subject to
shareholder approval.


26.3    Amendments to Awards. Without limiting any other express authority of
the Committee under (but subject to) the express limits of this Plan, the
Committee by agreement or resolution may waive conditions of, or limitations on,
awards to Participants that the Committee in the prior exercise of its
discretion has imposed, without the consent of a Participant, and, subject to
the requirements of Sections 5 and 25.4, may make other changes to the terms and
conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 19.






--------------------------------------------------------------------------------




26.4    Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or change of or affecting any outstanding award
shall, without written consent of the Participant, affect in any manner
materially adverse to the Participant any rights or benefits of the Participant
or obligations of the Company under any award granted under this Plan prior to
the effective date of such change.


26.5    Suspension or Termination of Award. In addition to the remedies of the
Company elsewhere provided for herein, failure by a Participant to comply with
any of the terms and conditions of the Plan or the Award Agreement executed by
such Participant evidencing an award, unless such failure is remedied by such
Participant within ten days after having been notified of such failure by the
Committee, shall be grounds for the cancellation and forfeiture of such award,
in whole or in part, as the Committee may determine.


27.     Notices. Any communication or notice required or permitted to be given
under the Plan shall be in writing, and mailed by registered or certified mail
or delivered by hand, if to the Company, to its principal place of business,
attention: Stock Option Administrator, and if to the Participant, to the address
of the Participant as appearing on the records of the Company.


28.    Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Company. Awards may be granted to Eligible Individuals in substitution for
or in connection with an assumption of Options, SARs, a Restricted Stock Award
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Individuals in respect of the Company or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Company or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect only adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to the Common Stock in the transaction
and any change in the issuer of the security. Any shares that are delivered and
any awards that are granted by, or become obligations of, the Company, as a
result of the assumption by the Company of, or in substitution for, outstanding
awards previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Company or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan. Any adjustment, substitution or
assumption made pursuant to this Section 27 shall be made in a manner that, in
the good faith determination of the Committee, will not likely result in the
imposition of additional taxes or interest under Section 409A of the Code.
 
29.    Governing Law; Severability.


29.1    Violations of Law. The Company shall not be required to sell or issue
any shares of Common Stock under any Award if the sale or issuance of such
shares would constitute a violation by the individual holding the Award, the
Participant or the Company of any provisions of any law or regulation of any
governmental authority, including without limitation any federal or state
securities laws or regulations. Any determination in this connection by the
Committee shall be final, binding, and conclusive. The Company shall not be
obligated to take any affirmative action in order to cause the exercisability or
vesting of an Option, the exercise of an Option or the issuance of shares
pursuant to the exercise of an Option or expiration of a Restriction Period to
comply with any law or regulation of any governmental authority.


29.2    Governing Law. This Plan shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida, without regard to
conflicts of laws thereof.






--------------------------------------------------------------------------------




29.3    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
 




